Citation Nr: 1644577	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's March 2015 VA Form 9 substantive appeal requested a hearing before the Board at a local RO; however, he subsequently withdrew this request in October 2015.  38 C.F.R. § 20.704(e) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously remanded by the Board in July 2016.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that this matter must again be remanded due to noncompliance with prior remand directives articulated by the Board in July 2016.  See Stegall, 11 Vet. App. at 271.  

In particular, the July 2016 Board remand noted that the only service treatment record within the claims file is a December 1954 report of a medical examination conducted at the Veteran's separation from active service, which documents that the Veteran's hearing was 15/15 bilaterally upon whispered voice and spoken voice testing.  However, the Board acknowledged the Veteran's lay reports of exposure to loud noises during active service, including an infiltration course during basic training, in addition to his report of severe upper respiratory and ear congestion during active service, with resulting hearing loss that began during active service and worsened thereafter.  

An August 2012 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates that the Veteran's service treatment records are fire-related, and indicates that a search for such records should be considered using code M05.  The Veteran was furnished a NA Form 13055 (Request For Information Needed to Reconstruct Medical Data); however, he did not respond with any information. On Remand, he should be again invited to submit this Form and appropriate action should be taken based on his response. If any relevant service treatment records are obtained that pertain to the Veteran's claim, an addendum medical opinion addressing those records and the Veteran's lay statements regarding hearing loss should be obtained. However, if no service treatment records are located, a memorandum of service record unavailability should be prepared. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete and return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.

2. If the Veteran returns a completed NA Form 13055, submit a PIES request under code M05. All efforts to obtain the records should be documented in the claims file.

3. If the Veteran does not respond, or if a negative response is received from NPRC, a formal finding of records unavailability should be made.

4. If relevant service treatment records are added to the claims files, an addendum opinion should be obtained from the November 2012 VA examiner, or an equally qualified VA examiner, regarding the etiology of the Veteran's current bilateral hearing loss.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service.  

In doing so, the examiner must consider and comment upon any relevant service treatment records added to the claims file as a result of the above development, in addition to the Veteran's lay statements regarding his in-service noise exposure.  

Furthermore, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

5.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal is not fully granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




